DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al (US 5,902,235) in view of Rinehart et al (2012/0179007).
Regarding claim 1, Lewis discloses a system comprising: a regional oximeter (Col.7 ll 23) configured to generate a signal indicative of regional oxygen saturation of a subject (Col.7 ll 24 and 25); and processor circuitry (Col.12 ll 59) configured to: receive the signal generated by the regional oximeter (Col.12 ll 50) and using the results of its system to determine whether to provide intervention based on the signal (Col.3 ll 43-50).
While Lewis substantially discloses the invention as claimed, it does not disclose the system with processor circuitry configured to: determine a value indicative of fluid responsiveness of the subject based on the signal, and determine whether to administer 
 Rinehart discloses a system which may deliver oxygen carrying fluids in the event oxygen delivery to tissues is determined to be inadequate (¶149). Rinehart also discloses a device with processor circuitry configured to determine a value indicative of fluid responsiveness based on a received signal (¶55, ¶85, ¶160), and determine whether to administer fluid to the subject or an amount of fluid to administer to the subject based on the value indicative of fluid responsiveness (¶55, ¶89, ¶190). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Lewis such that the system processor circuitry is configured to: determine a value indicative of fluid responsiveness of the subject based on the signal, and determine whether to administer fluid to the subject or an amount of fluid to administer to the subject based on the value indicative of fluid responsiveness as taught by Rinehart as part of Lewis’s desire to utilize its system to determine whether to provide intervention based upon the oximeter signal and Rinehart’s desire to ensure proper oxygen delivery.
Regarding claim 2, wherein the regional oximeter comprises: a light source 38 configured to generate a light signal; a first light detector 40 positioned a first distance from the light source and configured to receive the light signal after the light signal passes through tissue of the subject (fig 5); a second light detector 42 positioned a second distance from the light source and configured to receive the light signal after the light signal passes through tissue of the subject, the second distance being greater than the first distance (fig 5).  
Regarding claim 3, wherein the processor circuitry is configured to determine the value indicative of fluid responsiveness of the subject based on the signal by at least: determining a regional tissue oxygen saturation value based on the signal (see equations in Col.7 and Col.8, culminating in a value at Col.8 ll 66 and 67), and determining the value indicative of fluid responsiveness of the subject based on the regional tissue oxygen saturation value (see combination in claim 1, which modifies Lewis such that the signal indicative of fluid responsiveness is determined based on the signal. The signal, as referenced earlier in this claim, being used by the calculations to determine the regional tissue oxygen saturation value).  
Note regarding some claims below: claims with specific actions taken with the fluid based upon the signal/calculated regional tissue oxygen saturation value are obvious as part of routine experimentation as part of trying to restore a patient to proper tissue oxygenation.
Regarding claim 4, Lewis discloses determining a regional tissue oxygen saturation value based on the signal (see equations in Col.7 and Col.8, culminating in a value at Col.8 ll 66 and 67). While Lewis substantially discloses the invention as claimed, it does not disclose wherein the processor circuitry is configured to determine whether to administer fluid based on the value indicative of fluid responsiveness, wherein the processor circuitry is configured to determine whether to administer fluid by at least: determining the regional tissue oxygen saturation value is less than a first threshold, determining the value indicative of fluid responsiveness is greater than a second threshold, and determining to start administering fluid to the subject based on 
Rinehart discloses upon predicting the change in physiologic parameter, the circuitry may result in a stop signal, a continue with current action signal, a start new infusion signal, and provide maximum delivery signal (¶161).
Further, Rinehart discloses determining if the value indicative of fluid responsiveness is received by a decision component and determining based on thresholds whether to start administering fluid to the subject (¶128 and ¶129). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Lewis such that the processor circuitry is configured to determine whether to administer fluid based on the value indicative of fluid responsiveness, wherein the processor circuitry is configured to determine whether to administer fluid by at least: determining the regional tissue oxygen saturation value is less than a first threshold, determining the value indicative of fluid responsiveness is greater than a second threshold, and determining to start administering fluid to the subject based on determining the regional tissue oxygen saturation value is less than the first threshold and the value indicative of fluid responsiveness is greater than the second threshold as taught by Rinehart and as part of routine experimentation to restore proper oxygen saturation.  
Regarding claim 5, while Lewis substantially discloses the invention as claimed, it does not disclose wherein the first threshold is indicative of adequate perfusion of a region of the subject sensed by the regional oximeter. This limitation is a flipped scale compared to Rinehart. While Applicant’s scale determines whether there is adequate 
Regarding claim 6, while Lewis substantially discloses the invention as claimed, it does not disclose wherein the processor circuitry is configured to determine whether to administer fluid based on the value indicative of fluid responsiveness, wherein the processor circuitry is configured to determine whether to administer fluid by at least: determining the value indicative of fluid responsiveness is not greater than a threshold, and determining not to administer fluid to the subject based on determining the value indicative of fluid responsiveness is not greater than the threshold. Rinehart discloses the processor circuitry is configured to determine whether to administer fluid based on the value indicative of fluid responsiveness (¶160, ¶161). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Lewis and Rinehart such that the processor circuitry is configured to determine whether to administer fluid based on the value indicative of fluid responsiveness, wherein the processor circuitry is configured to determine whether to administer fluid by at least: determining the value indicative of fluid responsiveness is 
Regarding claim 7, Lewis discloses determining a regional tissue oxygen saturation value based on the signal (see equations in Col.7 and Col.8, culminating in a value at Col.8 ll 66 and 67). While Lewis substantially discloses the invention as claimed, it does not disclose wherein the processor circuitry is configured to determine the amount of fluid to administer to the subject based on the value indicative of fluid responsiveness, wherein the processor circuitry is configured to determine the amount of fluid to administer to the subject by at least: determining the regional tissue oxygen saturation value is greater than a first threshold, determining the value indicative of fluid responsiveness is greater than a second threshold, and reducing a volume of fluid administered to the subject based on determining the regional tissue oxygen saturation value is greater than the first threshold and the value indicative of fluid responsiveness is greater than the second threshold.  
Rinehart discloses wherein the processor circuitry is configured to determine the amount of fluid to administer to the subject based on the value indicative of fluid responsiveness (¶160, ¶161), wherein the processor circuitry is configured to determine the amount of fluid to administer to the subject by at least: determining a regional tissue oxygen saturation value based on the signal (¶160).
See claim 4, similar reasoning applies and ¶128 and ¶129 teach modifying the delivery as appropriate to resort oxygen saturation. Even more specifically, to one of 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Lewis and Rinehart such that the processor circuitry is configured to determine the amount of fluid to administer to the subject based on the value indicative of fluid responsiveness, wherein the processor circuitry is configured to determine the amount of fluid to administer to the subject by at least: determining the regional tissue oxygen saturation value is greater than a first threshold, determining the value indicative of fluid responsiveness is greater than a second threshold, and reducing a volume of fluid administered to the subject based on determining the regional tissue oxygen saturation value is greater than the first threshold and the value indicative of fluid responsiveness is greater than the second threshold as taught by Rinehart and as part of routine experimentation to restore proper oxygen saturation.  
Regarding claim 8, while Leis substantially discloses the invention as claimed, it does not disclose wherein the second threshold is 15%.  It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to determine through routine experimentation specific values for the thresholds to achieve proper oxygen saturation.
Regarding claim 9, while Lewis substantially discloses the invention as claimed, it does not disclose the processor circuitry is configured to determine the amount of fluid to administer to the subject based on the value indicative of fluid responsiveness, wherein the processor circuitry is configured to determine the amount of fluid to administer to the subject by at least: determining the value indicative of fluid responsiveness is not greater than a threshold, and reducing a volume of fluid administered to the subject based on determining the value indicative of fluid responsiveness is not greater than the threshold.  
Rinehart discloses wherein the processor circuitry is configured to determine the amount of fluid to administer to the subject based on the value indicative of fluid responsiveness (¶160, ¶161).
Further, see claims 4 and 8 above, similar reasoning applies and ¶128 and ¶129 teach modifying the delivery as appropriate to restore oxygen saturation. Even more specifically, to one of ordinary skill in the art that the value indicative of fluid responsiveness is above a certain threshold (determining the amount of fluid intervention is too high) it is obvious to reduce the volume of fluid administered, such as to stop any ongoing infusion and continue monitoring as in zone 704 (¶128 and ¶129).
	It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Lewis such that the processor circuitry is configured to determine the amount of fluid to administer to the subject based on the value indicative of fluid responsiveness, wherein the processor circuitry is configured to determine the amount of fluid to administer to the subject by at least: determining the value indicative of fluid responsiveness is not greater than a threshold, 
Regarding claim 10, Lewis discloses determining a regional tissue oxygen saturation value based on the signal (see equations in Col.7 and Col.8, culminating in a value at Col.8 ll 66 and 67). While Lewis substantially discloses the invention as claimed, it does not disclose wherein the processor circuitry is configured to determine the amount of fluid to administer to the subject based on the value indicative of fluid responsiveness, wherein the processor circuitry is configured to determine the amount of fluid to administer to the subject by at least: determining the regional tissue oxygen saturation value is less than a first threshold, determining the value indicative of fluid responsiveness is greater than a second threshold, and increasing a volume of fluid administered to the subject based on determining the regional tissue oxygen saturation value is less than the first threshold and the value indicative of fluid responsiveness is greater than the second threshold.  
Rinehart discloses wherein the processor circuitry is configured to determine the amount of fluid to administer to the subject based on the value indicative of fluid responsiveness (¶160, ¶161) and determining a regional tissue oxygen saturation value based on the signal (¶85, ¶148, ¶160).
See claims 4 and 7, similar reasoning applies and ¶128 and ¶129 teach modifying the delivery as appropriate to resort oxygen saturation. Even more specifically, to one of ordinary skill in the art determining both that the regional tissue oxygen saturation value is less than a threshold (and thus there is a need for fluid 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Lewis such that the processor circuitry is configured to determine the amount of fluid to administer to the subject based on the value indicative of fluid responsiveness, wherein the processor circuitry is configured to determine the amount of fluid to administer to the subject by at least: determining the regional tissue oxygen saturation value is less than a first threshold, determining the value indicative of fluid responsiveness is greater than a second threshold, and increasing a volume of fluid administered to the subject based on determining the regional tissue oxygen saturation value is less than the first threshold and the value indicative of fluid responsiveness is greater than the second threshold as taught by Rinehart and as part of routine experimentation to restore proper oxygen saturation.  
Regarding claim 11, while Lewis substantially discloses the invention as claimed, it does not disclose wherein the processor circuitry is configured to determine the amount of fluid to administer to the subject based on the value indicative of fluid responsiveness, wherein the processor circuitry is configured to determine the amount of fluid to administer to the subject by at least controlling a fluid administration device to deliver fluid to the subject until the value indicative of fluid responsiveness is greater than a threshold.  

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Lewis such that the processor circuitry is configured to determine the amount of fluid to administer to the subject based on the value indicative of fluid responsiveness, wherein the processor circuitry is configured to determine the amount of fluid to administer to the subject by at least controlling a fluid administration device to deliver fluid to the subject until the value indicative of fluid responsiveness is greater than a threshold as taught by Rinehart and as part of routine experimentation to restore proper oxygen saturation.  
Regarding claim 12, while Lewis substantially discloses the invention as claimed, it does not disclose further comprising a fluid administration device configured to administer fluid to the subject based on the determination by the processing circuitry to administer fluid to the subject. Rinehart discloses a fluid administration device 108 configured to administer fluid to the subject based on the determination by the processing circuitry to administer fluid to the subject (¶221 and ¶222). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Lewis with a fluid administration device configured to administer fluid to the subject based on the determination by the processing circuitry to 
Regarding claim 13, while Lewis substantially discloses the invention as claimed, it does not disclose a display configured to display the value indicative of fluid responsiveness and an indication of fluid administration upon a determination by the processing circuitry to administer fluid to the subject. Rinehart discloses a display 120/810, configured to display the value indicative of fluid responsiveness and an indication of fluid administration upon a determination by the processing circuitry to administer the fluid to the subject (¶221 and ¶222). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Lewis to include a display configured to display the value indicative of fluid responsiveness and an indication of fluid administration upon a determination by the processing circuitry to administer fluid to the subject as taught by Rinehart to make the information readily available to a patient or medical professional.
Regarding claim 14, Lewis discloses a method comprising: receiving, by processor circuitry (Col.3 ll 43-50), a signal generated by a regional oxygen saturation sensor (Col.7 ll 23-25), the signal being indicative of regional oxygen saturation of a subject (Col.7 ll 24 and 25); determining, by the processor circuitry whether to administer fluid to the subject based on the signal (Col.3 ll 43-50).  
While Lewis substantially discloses the invention as claimed, it does not disclose determining, by the processor circuitry, a value indicative of fluid responsiveness of the subject based on the signal, and determining, by the processor circuitry, whether to 
Rinehart discloses a system which may deliver oxygen carrying fluids in the event oxygen delivery to tissues is determined to be inadequate (¶149). Rinehart also discloses a device with processor circuitry configured to determine a value indicative of fluid responsiveness based on a received signal (¶55, ¶85, ¶160), and determine whether to administer fluid to the subject or an amount of fluid to administer to the subject based on the value indicative of fluid responsiveness (¶55, ¶89, ¶190). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Lewis such that the method includes determining, by the processor circuitry, a value indicative of fluid responsiveness of the subject based on the signal, and determining, by the processor circuitry, whether to administer fluid to the subject or an amount of fluid to administer to the subject based on the value indicative of fluid responsiveness as taught by Rinehart as part of Lewis’s desire to utilize its system to determine whether to provide intervention based upon the oximeter signal and Rinehart’s desire to ensure proper oxygen delivery.
Regarding claim 15, wherein the signal is indicative of oxygen saturation in a brain (title, fig 1).
Regarding claim 16, wherein determining the value indicative of fluid responsiveness of the subject based on the signal comprises: determining a regional tissue oxygen saturation value based on the signal (see equations in Col.7 and Col.8, culminating in a value at Col.8 ll 66 and 67), and determining the value indicative of fluid 
Regarding claim 17, Lewis discloses determining a regional tissue oxygen saturation value based on the signal (see equations in Col.7 and Col.8, culminating in a value at Col.8 ll 66 and 67). While Lewis substantially discloses the invention as claimed, it does not disclose determining whether to administer fluid based on the value indicative of fluid responsiveness, and wherein determining whether to administer fluid comprises:, determining the regional tissue oxygen saturation value is less than a first threshold, determining the value indicative of fluid responsiveness is greater than a second threshold, and determining to start administering fluid to the subject based on determining the regional tissue oxygen saturation value is less than the first threshold and the value indicative of fluid responsiveness is greater than the second threshold.  
Rinehart discloses upon predicting the change in physiologic parameter, the circuitry may result in a stop signal, a continue with current action signal, a start new infusion signal, and provide maximum delivery signal (¶161).
Further, Rinehart discloses determining if the value indicative of fluid responsiveness is received by a decision component and determining based on thresholds whether to start administering fluid to the subject (¶128 and ¶129). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Lewis such that the method 
Regarding claim 18, while Lewis substantially discloses the invention as claimed, it does not disclose wherein the method comprises determining whether to administer fluid based on the value indicative of fluid responsiveness, and wherein determining whether to administer fluid comprises: determining the value indicative of fluid responsiveness is not greater than a threshold, and determining not to administer fluid to the subject based on determining the value indicative of fluid responsiveness is not greater than the threshold.  
Rinehart discloses the processor circuitry is configured to determine whether to administer fluid based on the value indicative of fluid responsiveness (¶160, ¶161). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify the method of Lewis and Rinehart such that it includes determining whether to administer fluid based on the value indicative of fluid responsiveness, and wherein determining whether to administer fluid comprises: determining the value indicative of fluid responsiveness is not greater than a threshold, and determining not to administer fluid to the subject based on determining the value indicative of fluid responsiveness is not greater than the threshold as taught by Rinehart and as part of routine experimentation to restore proper oxygen saturation.  
Regarding claim 19, Lewis discloses determining a regional tissue oxygen saturation value based on the signal (see equations in Col.7 and Col.8, culminating in a value at Col.8 ll 66 and 67). While Lewis substantially discloses the invention as claimed, it does not disclose determining the amount of fluid to administer to the subject based on the value indicative of fluid responsiveness, wherein determining the amount of fluid to administer to the subject comprises: determining the regional tissue oxygen saturation value is greater than a first threshold, determining the value indicative of fluid responsiveness is greater than a second threshold, and reducing a volume of fluid administered to the subject based on 
Rinehart discloses wherein the processor circuitry is configured to determine the amount of fluid to administer to the subject based on the value indicative of fluid responsiveness (¶160, ¶161), wherein the processor circuitry is configured to determine the amount of fluid to administer to the subject by at least: determining a regional tissue oxygen saturation value based on the signal (¶160).
See claim 4, similar reasoning applies and ¶128 and ¶129 teach modifying the delivery as appropriate to resort oxygen saturation. Even more specifically, to one of ordinary skill in the art determining both that the regional tissue oxygen saturation value is above a desired amount (and thus there is a reduced need or lack of need for further intervention) and that the value indicative of fluid responsiveness is above a certain amount (determining the amount of fluid intervention is too high) it is obvious to reduce the volume of fluid administered, such as to stop any ongoing infusion and continue monitoring as in zone 704 (¶128 and ¶129).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Lewis and Rinehart such that the method includes determining the amount of fluid to administer to the subject based on the value indicative of fluid responsiveness, wherein determining the amount of fluid to administer to the subject comprises: determining the regional tissue oxygen saturation value is greater than a first threshold, determining the value indicative of fluid responsiveness is greater than a second threshold, and reducing a volume of fluid administered to the subject based on determining the regional tissue oxygen saturation value is greater than the first threshold and the value indicative of fluid responsiveness is greater than the second threshold as taught by Rinehart and as part of routine experimentation to restore proper oxygen saturation.  
Regarding claim 20, while Lewis substantially discloses the invention as claimed, it does not disclose wherein the method comprises determining the amount of fluid to administer to the subject based on the value indicative of fluid responsiveness, wherein determining the amount of fluid to administer to the subject comprises controlling a fluid administration device to deliver fluid to the subject until the value indicative of fluid responsiveness is greater than a threshold.
Rinehart discloses wherein the processor circuitry is configured to determine the amount of fluid to administer to the subject based on the value indicative of fluid responsiveness (¶160, ¶161). Rinehart further discloses administering fluid until it is determined that further intervention would no longer have a positive impact (such as zone 704 in ¶128 and ¶129).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Lewis such that the method includes determining the amount of fluid to administer to the subject based on the value indicative of fluid responsiveness, wherein determining the amount of fluid to administer to the subject comprises controlling a fluid administration device to deliver fluid to the subject until the value indicative of fluid responsiveness is greater than a threshold as taught by Rinehart and as part of routine experimentation to restore proper oxygen saturation.  
Response to Arguments
The other pre-appeal conferees found Applicant’s argument regarding hemoglobin not being tied to vital signs persuasive. 
The new rejection does not utilize hemoglobin at all, rendering all of Applicant’s arguments in the pre-appeal request 9/20/2021 moot. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783